1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     STANLEY MARKS,                                       Case No. 3:19-cv-00126-MMD-CLB
10                                        Plaintiff,               ORDER
             v.
11
      SAMUEL ACOSTA, et al.,
12
                                      Defendants.
13

14

15
     I.     DISCUSSION
16
            Plaintiff, a pro se prisoner, previously submitted a civil rights complaint pursuant to
17
     42 U.S.C. § 1983. (ECF 1-1.) The Court screened the Complaint, giving Plaintiff leave
18
     to amend the complaint within 30 days, and sent a copy of the screening order to the
19
     address Plaintiff had on file with the Court. (ECF No. 8 at 6). The Court subsequently
20
     received notification that Plaintiff was no longer at the address on file with the Court. (ECF
21
     No. 10). Plaintiff now has filed a notice of change of address. (ECF No. 11). Plaintiff has
22
     not filed an amended complaint.
23
            It is not clear whether Plaintiff ever received the screening order, so the Court
24
     cannot know whether Plaintiff failed to file an amended complaint because he was
25
     unaware of the screening order or because he believed that an amended complaint was
26
     futile. Because Plaintiff has belatedly filed a change of address before dismissal of the
27
     case, in this one instance, the Court will provide Plaintiff with an extension of time to file
28
                                                       1
1
     an amended complaint. For future reference, the Court reminds Plaintiff that, when his
2
     address changes, he is required to immediately inform the Court of his new address.
3
     Failure to do so may result in dismissal of his action.
4
     II.    CONCLUSION
5
            For the foregoing reasons, it is ordered that Plaintiff has 30 days from the date of
6
     this order to file an amended complaint curing the deficiencies of his complaint.
7
            If Plaintiff does not file a timely amended complaint curing the stated deficiencies
8
     of the complaint as outlined in the Court’s screening order, this action shall be dismissed
9
     with prejudice for failure to state a claim.
10
            It is further ordered that the Clerk of the Court shall send to Plaintiff the approved
11
     form for filing a § 1983 complaint, instructions for the same, a copy of the original
12
     complaint (ECF No. 1-1), and a copy of the screening order (ECF No. 8). If Plaintiff
13
     chooses to file an amended complaint, he should use the approved form and he must
14
     write the words “First Amended” above the words “Civil Rights Complaint” in the caption.
15
            DATED: January 22, 2020.
16

17                                                  UNITED STATES MAGISTRATE JUDGE

18

19
20

21

22

23

24

25

26
27

28
                                                     2
